PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHEUNG et al.
Application No. 15/640,866
Filed: 3 Jul 2017
For: METHOD FOR COMBINING UNIFIED MATTERS IN PERSONAL WORKSPACE AND SYSTEM USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed November 16, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A non-final Office action was mailed on July 17, 2018, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on October 18, 2018. A Notice of Abandonment was mailed on February 7, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply to the July 17, 2018 non-final Office action in the form of an amendment and double patenting terminal disclaimer and $170 fee (August 27, 201), the petition fee of $1050 (August 27, 2021), and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the July 17, 2018 non-final Office action, the delay in filing the initial petition to revive the application, and the delay in filing a grantable petition to revive (August 27, 2021 and November 16, 2021). The entire delay appears to be unintentional. 

After the mailing of this decision, the file will be referred to Technology Center G.A.U. 2192 for consideration of the August 27, 2021 reply to the July 17, 2018 non-final Office action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET